--------------------------------------------------------------------------------

Exhibit 10.1
 


 
SEPARATION AND GENERAL RELEASE AGREEMENT
 
Versar, Inc. (“Company”’) and I, Theodore M. Prociv, PhD (“Employee”), have
entered into this agreement (“Release”) to settle all issues between us.  Except
to the extent governed by federal law, this Release shall be governed by the
statutes and common law of the Commonwealth of Virginia, excluding any that
mandate the use of another jurisdiction’s laws.
 
The Company and I agree as follows:
 
Section 1.           Benefits
 
(a)                        Cash Payment:  In exchange for this Release, I will
receive from the Company the continuation of my salary, at the base salary rate
in effect on my last day of employment, less ordinary tax withholdings for a
period of ten and one half months after February 10, 2010, the gross amount of
which in total equals $288,750.00.  I will receive the first payment (comprised
of the amount due from February 10, 2010 until the date of the first payment)
within 15 days after I execute this Release; thereafter, I will receive the
remaining base salary payments on the Company’s regular paydays.
 
(b)                       Compensation and Benefit Plans:  I have ceased to be
eligible to participate under any stock option, bonus, incentive compensation,
commission, medical, dental, life insurance, retirement, and other compensation
or benefit plans of the Company or any affiliate, and have no rights under any
of those plans, except as follows:
 
(i)           Group Insurance:  I will have my legally-mandated rights, if any,
to COBRA continuation coverage as to any Company-provided medical, dental, or
vision plan in which I participate.
 
(ii)          Vested Medical Benefits:  Subject to Section 1(b)(iii), below, I
will retain all vested benefits under all medical plans offered by the Company,
and all rights associated with such vested benefits, as determined under the
official terms of those plans, including company-paid medical insurance.
 
(iii)         Executive Medical Benefits:  I understand that all additional
medical benefits to which I was entitled because of my status as an executive of
the Company have been terminated as of February 10, 2010; provided that this
provision shall not in any way affect my entitlement to medical insurance
coverage for myself and my family under the terms of the Company’s retiree
medical plan.
 
(iv)        Qualified Plan Retirement Benefits:  I will retain my vested
benefits under all qualified retirement plans of the Company, and all rights
associated with such benefits, as determined under the official terms of those
plans.
 
(v)         Vesting of Restricted Shares: All of my restricted shares awarded to
me that remain outstanding shall be vested as of February 10, 2010.
 
 
 

--------------------------------------------------------------------------------

 
 
(vi)        Accounting Fees:  I will be reimbursed $600 for tax accounting fees
incurred for my taxes due for calendar year 2009 reimbursable under an existing
executive program.
 
Payments made under this Release will not be included in my compensation for
purposes of calculating the benefits to which I am entitled under any employee
benefit program, notwithstanding anything in it to the contrary.
 
Section 2.           Complete Release
 
(a)              In General:  I unconditionally release all the claims described
in Section 2(b) that I may now have against any of the Released Parties listed
in Section 2(d).
 
(b)              Claims Released:  The claims I am releasing under Section 2(a)
include all known and unknown claims, promises, causes of action, or similar
rights of any type that I presently may have (“Claims”) with respect to any
Released Party listed in Section 2(d).  I understand that the Claims I am
releasing include, without limitation, any and all claims that might arise from
my Employment Agreement with the Company, dated February 8, 2005, and as amended
on September 25, 2007, November 15, 2007, and December 1, 2008.  I further
understand that the Claims I am releasing might arise under many different
foreign, domestic, national, state, or local laws (including statutes,
regulations, other administrative guidance, and common law doctrines), such as
the following:
 
Anti-discrimination statutes, such as the Age Discrimination in Employment Act
and Executive Order 11,141, which prohibit age discrimination in employment;
Title VII of the Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil
Rights Act of 1866, and Executive Order 11,246, which prohibit discrimination
based on race, color, national origin, religion, or sex; the Equal Pay Act,
which prohibits paying men and women unequal pay for equal work; the Americans
With Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of
1973, which prohibit discrimination based on disability; and any other federal,
state, or local laws prohibiting discrimination, such as the Virginia Human
Rights Act, which prohibits discrimination in employment based on race, color,
religion, national origin, sex, pregnancy, childbirth or related medical
conditions, age, marital status, or disability, the Virginians with Disabilities
Act, which prohibits discrimination in employment based on disability, and the
Fairfax County Human Rights Ordinance, which prohibits discrimination in
employment based on race, color, religion, national origin, sex, marital status
or disability.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Federal employment statutes, such as the Employee Retirement Income Security Act
of 1974 (except as to vested benefits under any ERISA-covered plan), which,
among other things, protects employee benefits; the Fair Labor Standards Act of
1938, which regulates wage and hour matters; the Family and Medical Leave Act of
1993, which requires employers to provide leaves of absence under certain
circumstances; and any other federal laws relating to employment, such as
veterans’ reemployment rights laws.
 
Other laws, such as any federal, state, or local laws providing workers’
compensation benefits, mandating leaves of absence, restricting an employer’s
right to terminate employees, or otherwise regulating employment; any federal,
state, or local law enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith; any other
federal, state, or local laws providing recourse for alleged wrongful discharge,
tort, physical or personal injury, emotional distress, fraud, negligent
misrepresentation, defamation, and any other law relating to salary, commission,
compensation, or benefits.
 
Examples of released Claims include, but are not limited to the following
(except to the extent explicitly preserved by Section 1 or 2 of this Release):
(i) Claims that in any way relate to or arose during my employment with the
Company, or the termination of that employment, such as Claims for compensation,
bonuses, commissions, lost wages, or unused or accrued vacation or sick pay;
(ii) Claims that in any way relate to the design or administration of any
employee benefit program; (iii) Claims that I have irrevocable or vested rights
to severance or similar benefits; or (iv) any Claims to attorneys’ fees or other
indemnities (such as under the Civil Rights Attorneys’ Fees Act), with respect
to Claims I am releasing.
 
(c)              Unknown Claims:  I understand that I am releasing Claims that I
may not know about.  That is my knowing and voluntary intent.  I understand the
significance of doing so.
 
(d)              Released Parties:  The “Released Parties” are the Company and
all of its subsidiaries and their past, present, and future officers and
directors.
 
Section 3.          Promises
 
(a)              Employment Termination: I agree that my employment with the
Company ended irrevocably on February 10, 2010.  No one has told me that the
Company will not be improving benefits for then current employees or offering
them new benefits.  I am accepting payments and benefits under this Release in
lieu of any such other rights or benefits to which I possibly could be or become
entitled.  No one has represented to me that the Company or its affiliates will
ever thereafter seek to rehire me and, I will not seek employment with
them.  However, the Company and I acknowledge and agree that, to the extent that
I am called upon in the future to assist the Company or its clients beyond the
duties I would normally perform as a member of the Board of Directors, I may
undertake such work on such terms and pursuant to such agreement as the Company
and I adopt at that time.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)              Pursuit of Claims:  I have not filed, initiated, or prosecuted
(or caused to be filed, initiated, or prosecuted) any lawsuit, complaint,
charge, action, compliance review, investigation, or proceeding with respect to
any Claim this Release purports to waive, and I promise never to do so in the
future, whether as a named plaintiff, class member, or otherwise.  I promise to
request any administrative agency or other body assuming jurisdiction of any
such lawsuit, etc. to withdraw from the matter or dismiss it with
prejudice.  However, the two preceding sentences shall not preclude me from
filing or prosecuting a charge with any administrative agency with respect to
any such Claim as long as I do not seek any damages, remedies, or other relief
for myself personally, which I promise not to do, and any right to which I
hereby waive.  This subsection (b) shall not apply to Claims of a statutory
violation that are filed with a government agency to the extent, if any,
prohibited by applicable law.
 
(c)              Company Property and Debts:  The Company and I acknowledge and
agree that I have returned to the Company all files, memoranda, documents,
records, copies of the foregoing, Company-provided credit cards, keys, building
passes, security passes, access or identification cards, and any other property
of the Company or any Released Party that was in my possession or
control.  Notwithstanding the foregoing, I will be allowed to keep my
Company-issued laptop computer and the software on the computer.  I will not be
required to return the computer to the Company in the future.  The Company and I
acknowledge and agree that I have repaid everything I owe to the Company or any
Released Party, paid all amounts I owe on Company-provided credit cards or
accounts (such as cell phone accounts), and canceled or personally assumed any
such credit cards or accounts.  I have cleared all expense accounts and
submitted all requests for reimbursement to the Company for any expense
reimbursements due me.
 
(d)              Other Benefits: I understand that the Company will no longer
pay for my membership at the Tower Club in Tysons Corner, Virginia, and that I
have no further right to use the Tower Club at the Company’s expense.
 
(e)              Taxes:  I am responsible for paying any taxes on amounts I
receive because I signed this Release.  I agree that the Company is to withhold
all taxes it determines it is legally required to withhold.  I agree not to make
any claim against the Company or any other person based on how the Company
reports amounts paid under this Release to tax authorities; provided that such
reports are in compliance with usual and customary reporting practices.
 
(f)              Nonadmission of Liability:  I agree not to assert that this
Release is an admission of wrongdoing and I acknowledge that the Released
Parties do not believe or admit that any of them has done anything wrong.
 
(g)               No Disparagement or Harm:  At all times hereafter, I agree to
conduct myself in all of my communications with any person or entity in a manner
that will protect the good will and reputation of the Company, its affiliates,
successors, assigns, officers, directors, employees and agents, and any of its
or their products or services.  I will not make any remarks or statements,
whether orally, in writing or electronically, that disparage, impugn, attempt to
discredit or call into disrepute or otherwise damage the reputation of the
Company or any Released Party.  I will not publish any material relating to the
Company or any Released Party on the world-wide web or any other public
media.  I acknowledge that the restriction contained in this paragraph is a
material inducement to the Company to enter into this Release.  Therefore, I
agree that if I violate the restriction contained in this paragraph: a) I will
not be entitled to any of the payments or other benefits provided in paragraph
1(a) hereof; b) the Company will immediately cease paying me the payments or
other benefits provided in paragraph l(a) hereof; c) I will immediately return
to the Company any and all payments or other benefits that I have received
pursuant to paragraph 1(a) hereof; d) I will pay the Company a lump sum in the
amount of Fifty Thousand Dollars ($50,000.00) as liquidated damages :for each
and every violation; e) the Company will be entitled to an injunction against
any further violations of the restrictions contained in this paragraph; and f)
the Company will also be entitled to each other, additional damages and other
relief as is available in law and equity.  I acknowledge that the amount of
liquidated damages specified herein represents an attempt to approximate the
damage that might result from a violation, and that the liquidated damages are
not a penalty and do not limit the availability to the Company of other,
additional relief.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(h)               Other Representations:  I have not suffered any discrimination
on account of my age, sex, race, national origin, disability, marital status,
sexual orientation, or any other protected status, and none of these ever has
been an adverse factor used against me by any Released Party.  I have not
suffered any job-related wrongs or injuries for which I might still be entitled
to compensation or relief, such as an injury for which I might receive a
workers’ compensation award in the future.  I already have been paid all wages,
commissions, compensation, benefits, and other amounts that any Released Party
has ever owed me, except for unpaid amounts or benefits expressly payable under
the terms of this Release.
 
(i)                This Release to be Kept Confidential:  I have not disclosed
and will never disclose the terms, amount, or existence of this Release, to
anyone other than a member of my immediate family or my attorney or other
professional advisor and, even as to such a person, only if the person agrees to
honor this confidentiality requirement.  This subsection does not prohibit
disclosures to the extent necessary legally to enforce this Release or to the
extent prohibited by law, nor does it prohibit disclosures to the extent
otherwise legally required (but only if I notify the Company of a required
disclosure obligation or request within three days after I learn of it and
permit the Company to take all steps it deems to be appropriate to prevent or
limit the required disclosure).
 
(j)              Non-Solicitation and Non-Competition:
 
(i)           Non-Solicitation Employees.  I agree not to solicit for employment
(or to assist with such solicitation), or to hire (including employment as a
full-time or part-time employee or as a consultant) any employee or former
employee of the Company until: (1) the expiration of six months after I cease to
serve on the Company’s Board of Directors, or (2) the expiration of six months
after the date of my final severance payment pursuant to this Release, whichever
is later (the “Non-Competition Period”).  The restrictions set forth in this
paragraph apply to the solicitation or hiring of any person who is, or within
the two years before the termination of my employment, was an employee or
consultant of the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(ii)          Non-Solicitation Clients.  I agree not to Solicit (or to assist
with such solicitation), directly or indirectly, any customer or client of the
Company, until the expiration of the Non-Competition Period.  For the purpose of
this paragraph, the terms “customer” and “client” include any person, private
entity or governmental entity (or employee or agent thereof), within or outside
the United States of America, with whom the Company does or has done business,
to whom the Company’s products or services have been provided or sold, whom the
Company has solicited for funds, and/or to whom the Company is making, has made,
or plans or has planned to make business contacts or sales calls, within the two
years before the termination of my employment, and with whom I have had direct
or indirect contact or whose business I have worked on or supervised.
 
(iii)        Non-Competition.  I agree that from the date of this Agreement
until the expiration of the Non-Competition Period, I (including any entity
controlled by me, and any agent or employee of mine) shall not compete with the
Company, or, directly or indirectly, own, manage or control, or participate in
the ownership, management, or control of any corporation, partnership,
proprietorship, firm, association or other business entity which competes with
the Company, without first obtaining the prior written consent of the President
of the Company.  This paragraph prohibits direct competition with the Company by
me as well as my employment with a competitor of the Company· in any position or
consulting arrangement in which my duties relate in any material way to business
activities in competition with the Company.  This paragraph does not prohibit me
from seeking or obtaining employment with a competitor of the Company, if my
role with that competitor does not compete with the Company’s business.  The
restrictions set forth in this paragraph extend to all counties, parishes or
other geographic areas within or outside the United States of America, in which
(1) the Company does or has done business, where the Company’s products or
services are or have been provided or sold, and/or where the Company has or has
had business prospects or sales representatives, and (2) in which I have worked,
had contacts or supervised others who had contacts, on behalf of the
Company.  Expiration of the Non-Competition Period herein shall in no way limit
or abridge any proprietary or other rights which the Company may have in law or
in equity.
 
(k)              Confidentiality of Company Information: I will not disclose to
any person or entity, or use for the benefit of anyone other than the Company,
any information regarding Company products, operations, activities, business
methods, finances, customers, plans or opportunities of the Company, its
affiliates, or clients, as of which I became informed in the course of my
employment, and which is not generally known to the public other than by
disclosure by me, unless such disclosure or use is authorized in writing by the
President of the Company.
 
Section 4.          Consequences of Violating Promises
 
(a)              General Consequences:  In addition to any other remedies or
relief that may be available, I agree to pay any attorneys’ fees (including
in-house counsel costs) and damages Released Parties may incur as a result of my
breaching a promise I made in this Release (such as by suing a Released Party
over a released Claim) or if any representation I made in this Release was false
when made.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b)               ADEA Claims:  This section shall not apply to ADEA Claims to
the extent, if any, prohibited by applicable law.  If subsection (a) is
inapplicable because it is deemed to be prohibited by law, the non-prevailing
party in any challenge to the validity of this Release as to an ADEA Claim shall
pay the prevailing party’s reasonable attorneys fees.
 
Section 5.          Consideration of Release
 
I acknowledge that, before signing this Release, I was given at least 21 days in
which to consider this Release.  I waive any right I might have to additional
time within which to consider this Release.  I further acknowledge that: (1) I
took advantage of the time I was given to consider this Release before signing
it; (2) I carefully read this Release; (3) I fully understand it; (4) I am
entering into it voluntarily; (5) I am receiving valuable consideration in
exchange for my execution of this Release that I would not otherwise be entitled
to receive; and (6) the Company, in writing, encouraged me to discuss this
Release with my attorney (at my own expense) before signing it, and that I did
so to the extent I deemed appropriate.  After I have signed this Release, I will
have an additional seven days to reconsider and revoke my acceptance.  In order
to be effective, revocation must be in writing and received by the Company (to
the attention of the General Counsel), within seven days after I have signed
this Release.  If I timely revoke this Release, I will not receive any of the
benefits described in Section 1, and the Release will not be effective.  If I do
not timely revoke the Release, the Release will become irrevocable.
 
Section 6.          Miscellaneous
 
(a)              Entire Agreement:  This Release is the entire agreement between
me and the Company relating to my termination of employment or the subject
matter of this Release.  This Release may not be modified or canceled in any
manner, nor may any provision of it or any legal remedy with respect to it be
waived, except by a writing signed by both me and an authorized Company
official.  I acknowledge that the Company has made no representations or
promises to me (such as that my former position will remain vacant), other than
those in or referred to by this Release.  If any provision in this Release is
found to be unenforceable, all other provisions will remain fully enforceable.
 
(b)              Successors: This Release binds my heirs, administrators,
representatives, executors, successors, and assigns, and will inure to the
benefit of all Released Parties and their respective heirs, administrators,
representatives, executors, successors, and assigns.  This Release shall be
binding upon any successor or assign of the Company.
 
(c)              Interpretation:  This Release shall be construed as a whole
according to its fair meaning.  It shall not be construed strictly for or
against me or any Released Party.  Unless the context indicates otherwise, the
term “or” shall be deemed to include the term “and” and the singular or plural
number shall be deemed to include the other.  Captions are intended solely for
convenience of reference and shall not be used in the interpretation of this
Release.
 
(d)               Indemnification:  Nothing in this Release shall in any way
limit or impede any rights that I have, under any indemnification agreement,
Articles of Incorporation, resolution, insurance policy, law, or regulation that
is binding on the Company, to indemnification or reimbursement for any fees,
costs, or expenses arising from or related to third-party claims concerning or
associated with my service as an employee, agent, officer, director, or
shareholder of the Company.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 7.          Arbitration of Disputes
 
(a)              Arbitrable Disputes:  The Company and I agree to resolve any
claims we may have with each other (except, if either I or the Company so
elects, any dispute for which injunctive relief is a principal remedy,
including, but not limited to, enforcement of the non-solicitation and non
competition provisions set forth in Section 3(j) of this Release) through final
and binding arbitration in accordance with this section.  This arbitration
requirement applies to, among other things, disputes about the validity,
interpretation, or effect of this Release or alleged violations of it, claims of
discrimination under federal or state law, or other statutory violation claims.
 
(b)               The Arbitration:  Except as otherwise provided in any other
enforceable arbitration agreement between me and the Company, which the Company
and I hereby reaffirm if one exists, the arbitration shall be in accordance with
the then-current arbitration rules and procedures for employment disputes
governing arbitrations administered by the Judicial Arbitration and Mediation
Service (JAMS), except as provided in this section.  Arbitration shall take
place in Northern Virginia before an experienced employment arbitrator licensed
to practice law in that state who has been selected in accordance with
subsection(c).  The arbitrator may not modify or change this Release in any way.
 
(c)              Fees and Expenses:  Each party shall pay the fees of his or her
attorneys, the expenses of his or her witnesses, and any other expenses that
party incurs in connection with the arbitration, but all costs of the
arbitration itself, including the fees of the arbitrator, administrative fees,
and other fees and costs shall be paid by the Company.  The party losing the
arbitration shall reimburse the party who prevailed for all attorneys’ fees and
expenses, and arbitrator and administrative fees that the prevailing party paid
pursuant to this subsection (c), except to the extent prohibited by a statute
under which the dispute has been brought.
 
(d)              Exclusive Remedy:  Arbitration in this manner shall be the
exclusive remedy for any claim that must be arbitrated pursuant to this
section.  Should I or the Company attempt to resolve such a claim by any method
other than arbitration pursuant to this section, the responding party will be
entitled to recover from the initiating party all damages, expenses, and
attorneys’ fees incurred as a result of that breach.
 
 
TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS, AND ITS
ARBITRATION-OF-CLAIMS REQUIREMENT WAIVES YOUR RIGHT TO A JURY TRIAL.  IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 5 AND YOU SHOULD CONSULT YOUR ATTORNEY.
 
 



 
-8-

--------------------------------------------------------------------------------

 



 
Executed at _________________, ___________ this 25 day of March, 2010.
             
/s/ Theodore M. Prociv
       
THEODORE M. PROCIV
         
Executed at _________________, ___________ this 29 day of March, 2010.
             
/s/ Anthony Otten
       
VERSAR, INC.
 

 
 
 
 
-9-